DETAILED ACTION
Claims 1-18, and 20-21 are allowed.
Claims 19 is cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “forming a heat spreader in the heat spreader opening, wherein the heat spreader extends from the lower surface of the mask layer toward the upper surface of the mask layer” in combination with the other elements of the claim.  
Regarding independent claim 12: the prior art didn’t suggest or teach the claimed invention with “wherein an upper surface of the heat spreader distal from the carrier is between the upper surface and the lower surface of the patterned mask” in combination with the other elements of the claim. 
Regarding independent claim 17: the prior art didn’t suggest or teach the claimed invention with “wherein the second material extends from the lower surface of the mask layer to a location between the lower surface and the upper surface of the mask layer” in combination with the other elements of the claim.   
Dependent claims 2-11, 13-16, 18 and 20-21 are allowed by virtue of their dependency. 
The closest prior art Chiang (US 2010/0124802 A1, Pagaila (US 2009/0261466 A1), and Tain (US 2009/0294947 A1) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815